COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte William Virgil Hartley

Appellate case number:      01-18-01124-CR & 01-18-01125-CR

Trial court case number:    2195110 & 2150372

Trial court:                County Criminal Court at Law No. 6

       On December 13, 2018, the State filed a notice of appeal from the trial court’s
orders, signed on November 30, 2018, dismissing the information in cause number
2150372 and granting habeas relief in cause number 2195110. See TEX. R. APP. P. 26.2(b);
TEX. CODE CRIM. PROC. 44.01. On December 27, 2018, the clerk’s record was filed in this
Court and the court reporter filed an info sheet stating that no reporter’s record of the writ
hearing was taken. The State is challenging the trial court’s ruling that Section 42.07(a)(7)
of the Texas Penal Code is unconstitutional. After a review of the records, the Court
determines that it desires briefing. See TEX. R. APP. P. 31.1.
       Accordingly, the State’s brief is ORDERED to be filed no later than 20 days from
the date of this order. See TEX. R. APP. P. 2, 31.1. The appellee’s brief, if any, is
ORDERED to be filed no later than 20 days from the filing of the State’s brief.


       It is so ORDERED.
Judge’s signature: __/s/_Sherry Radack____________
                    Acting individually     Acting for the Court
Date: __January 23, 2019_____